EXHIBIT 99.1 News Release Linda McNeill, Investor Relations (713) 267-7622 BRISTOW GROUP REPORTS STRONG FINANCIAL RESULTS FOR THE DECEMBER 2007 QUARTER § Revenue increased by 24% § Net earnings per share more than doubled HOUSTON, February 5, 2008 – Bristow Group Inc. (NYSE: BRS) today reported financial results for its December 2007 quarter. Highlights include: For the quarter ended December 31, 2007: § Revenue of $261.5 million increased by 24% over the December 2006 quarter.Revenue gains occurred primarily in our Europe, West Africa and Southeast Asia business units, driven by increases in rates for helicopter services, increased demand for helicopter services from our existing customersand the addition of new aircraft. § Operating income of $36.7 million increased 82% from $20.2 million in the December 2006 quarter, and operating margin increased to 14.1% versus 9.6% for the December 2006 quarter.The improvements were primarily the result of higher revenue and the inclusion in the December 2007 quarter of $4.1 million of gains on disposal of assets compared to $1.0 million for the December 2006 quarter.Additionally, operating income and margin were impacted by the items discussed below. § Net income of $20.1 million increased 91% from $10.5 million for the December 2006 quarter.Net income for the December 2007 quarter includes the previously announced loss of $6.2 million ($0.20 per diluted share) on the sale of our Grasso Production Management (“Grasso”) business in November 2007, which is presented as discontinued operations. § Diluted earnings per share from continuing operations almost tripled to $0.86 from $0.29 for the December 2006 quarter, while diluted earnings per share on net earnings increased to $0.66 from $0.31 for the December 2006 quarter. § Diluted earnings per share for the December 2007 quarter reflects the assumed conversion of the Company’s Mandatory Convertible Preferred Stock, which added approximately 6.5 million to our weighted average diluted shares.However, diluted earnings per share for the December 2006 quarter was reduced by the preferred stock dividends, while the weighted-average shares outstanding did not include the assumed conversion of preferred stock into common shares.The computation was different in the December 2006 quarter because inclusion of these shares and preferred stock dividends would have had an anti-dilutive effect for that period. § Operating results for the December 2007 quarter included the following items: o An impairment charge of $1.8 million related to inventory utilized on S-61 search and rescue (“SAR”) configured aircraft. 1 o $2.5 million of retroactive compensation cost increases recorded within our West Africa operations resulting from the completion of union negotiations. o $1.5 million of retroactive rate increases with a major customer in Nigeria. Excluding these items, operating income would have been $39.5 million, operating margin would have been 15.1%, income from continuing operations would have been $28.0 million and diluted EPS from continuing operations would have been $0.92. For the nine months ended December 31, 2007: § Revenue of $752.5 million increased 20% over the same period of fiscal year 2007 due to revenue gains in most business units, driven by increases in rates for helicopter services, increased demand for helicopter services from our existing customersand the addition of new aircraft. § Operating income of $115.3 million increased 45% from $79.4 million for the nine months ended December 31, 2006, and operating margin increased to 15.3% versus 12.7% for the nine months ended December 31, 2006.The improvements were primarily the result of the improvement in rates.Additionally, operating income and margin were impacted by the items discussed below. § Net income of $76.8 million increased 64% from $46.8 million for the nine months ended December 31, 2006.Net income for the nine months ended December 31, 2007 includes the previously announced loss of $6.2 million ($0.20 per diluted share) on the sale of our Grasso business in November 2007, which is presented as discontinued operations. § Diluted earnings per share from continuing operations increased 57% to $2.68 from $1.71 for the nine months ended December 31, 2006 while diluted earnings per share on net earnings increased to $2.52 from $1.80 for the nine months ended December 31, 2006. § Diluted earnings per share for the nine months ended December 31, 2007 and 2006 reflected the assumed conversion of the Company’s Mandatory Convertible Preferred Stock, which added approximately 6.5 million and 2.4 million shares, respectively, to our weighted-average diluted shares. § Operating results for the nine months ended December 31, 2007 included the following items: o An impairment charge of $1.8 million related to inventory utilized on S-61 SAR configured aircraft. o Reversal of $1.0 million of previously accrued SEC settlement costs. o Reversal of a $5.4 million accrual for sales tax contingency in Nigeria. Excluding these items, operating income would have been $110.7 million, operating margin would have been 14.7%, income from continuing operations would have been $78.5 million and diluted EPS from continuing operations would have been $2.58. Capital and Liquidity: § The December 31, 2007 consolidated balance sheet reflected $959.3 million in stockholders’ investment and $607.8 million of indebtedness. § We had $315.3 million in cash and an undrawn $100 million revolving credit facility. 2 § We generated $57.8 million of cash from operating activities, $344.8 million in net proceeds from the issuance of 7 ½% senior notes, $23.0 million of cash from asset dispositions and $22.0 million in net cash from the sale of Grasso during the nine months ended December 31, 2007. § We used $288.8 million for capital expenditures – primarily for aircraft – and $14.6 million for the acquisitions (net of cash acquired) of Bristow Academy and Vortex during the nine months ended December 31, 2007. § Aircraft purchase commitments totaled $344.7 million for 28 aircraft, with options totaling $472.6 million for 34 aircraft as of December 31, 2007. William E. Chiles, President and Chief Executive Officer of Bristow Group Inc., said, “We remain very pleased with our operational and financial performance. The delivery of new aircraft as well as rate increases in several operating regions produced strong revenues and earnings performance in the December quarter.We renegotiated and extended the last of our major contracts in Nigeria at significantly better rates during the quarter, which should result in improved operating margins for our West Africa business unit – and move us closer to meeting our return on capital goal for this region. We also saw improved rates from the North Sea. “We continued to invest in our fleet with the exercise of options on eight additional aircraft, including five large- and three medium-sized helicopters from Sikorsky and Eurocopter. “During the quarter we also completed the sale of our Grasso Production Management business, which makes Bristow Group a pure play in helicopter transportation services principally to the offshore energy industry.” CONFERENCE CALL Management will conduct a conference call starting at 10:00 a.m. EST (9:00 a.m. CST) on Wednesday, February 6, 2008, to review financial results for the fiscal quarter ended December 31, 2007.The conference call can be accessed as follows: Via Webcast: § Visit Bristow Group’s investor relations Web page at http://www.bristowgroup.com § Live: Click on the link for “Q3 2008 Bristow Group Inc. Earnings Conference Call” § Replay: A replay via webcast will be available approximately one hour after the call’s completion Via Telephone within the U.S.: § Live: Dial toll free (800) 219-6110 § Replay: A telephone replay will be available through Friday, February 22, by dialing toll free (800) 405-2236, passcode: 11106959# Via Telephone outside the U.S.: § Live: Dial (303) 262-2143 § Replay: A telephone replay will be available through Friday, February 22, by dialing (303) 590-3000, passcode: 11106959# 3 ABOUT BRISTOW GROUP INC. Bristow Group Inc. is the leading provider of helicopter services to the worldwide offshore energy industry based on the number of aircraft operated.Through its subsidiaries, affiliates and joint ventures, the Company has major transportation operations in the U.S. Gulf of Mexico and the North Sea, and in most of the other major offshore oil and gas producing regions of the world, including Alaska, Australia, Mexico, Nigeria, Russia and Trinidad.For more information, visit the Company’s website at www.bristowgroup.com. FORWARD-LOOKING STATEMENTS DISCLOSURE Statements contained in this news release that state the Company’s or management’s intentions, hopes, beliefs, expectations or predictions of the future are forward-looking statements.These forward-looking statements include statements regarding margins, rate of return and the addition of new aircraft to our fleet.It is important to note that the Company’s actual results could differ materially from those projected in such forward-looking statements.Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s quarterly report on Form 10-Q for the quarter ended December 31, 2007 and the annual report on Form 10-K for the year ended March 31, 2007.Bristow Group Inc. disclaims any intention or obligation to revise any forward-looking statements, including financial estimates, whether as a result of new information, future events or otherwise. (financial tables follow) 4 On November 2, 2007, we sold our Grasso business, which comprised our entire Production Management Services segment.The financial results for our Production Management Services segment are classified as discontinued operations in the consolidated statements of income and balance sheets presented below.In addition to statements of incomefor the three and ninemonths ended December 31, 2007and the same periods in the prior year, we have provided in the tables at the end of this release our consolidated statements of income for the three months ended June 30, September 30, and December 31, 2006 and March 31, June 30, September 30 and December 31, 2007 with the financial results for our Production Management Services segment classified as discontinued operations to conform to the current presentation. BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, 2006 2007 2006 2007 Gross revenue: Operating revenue from non-affiliates $ 180,343 $ 222,831 $ 530,323 $ 642,598 Operating revenue from affiliates 10,701 13,633 34,411 38,588 Reimbursable revenue from non-affiliates 18,793 23,439 58,794 66,075 Reimbursable revenue from affiliates 1,172 1,617 3,390 5,218 211,009 261,520 626,918 752,479 Operating expense: Direct cost 140,867 169,704 408,977 475,416 Reimbursable expense 20,575 24,344 62,691 68,587 Depreciation and amortization 11,015 12,445 31,942 36,127 General and administrative 19,355 22,373 49,662 61,018 Gain on disposal of assets (1,044 ) (4,094 ) (5,706 ) (3,921 ) 190,768 224,772 547,566 637,227 Operating income 20,241 36,748 79,352 115,252 Earnings from unconsolidated affiliates, net of losses 2,106 3,725 5,393 11,233 Interest income 3,767 3,697 6,027 9,781 Interest expense (2,539 ) (6,684 ) (8,646 ) (16,135 ) Other income (expense), net (5,226 ) 989 (11,319 ) 1,775 Income from continuing operations before provision for income taxes and minority interest 18,349 38,475 70,807 121,906 Provision for income taxes (8,158 ) (12,302 ) (25,390 ) (40,035 ) Minority interest (257 ) 61 (1,049 ) (392 ) Income from continuing operations 9,934 26,234 44,368 81,479 Discontinued operations: Income (loss) from discontinued operations before provision for income taxes 812 (1,429 ) 3,721 690 Provision for income taxes on discontinued operations (295 ) (4,657 ) (1,334 ) (5,399 ) Income (loss) from discontinued operations 517 (6,086 ) 2,387 (4,709 ) Net income 10,451 20,148 46,755 76,770 Preferred stock dividends (3,150 ) (3,162 ) (3,471 ) (9,487 ) Net income available to common stockholders $ 7,301 $ 16,986 $ 43,284 $ 67,283 Basic earnings per common share: Earnings from continuing operations $ 0.29 $ 0.97 $ 1.75 $ 3.03 Earnings (loss) from discontinued operations 0.02 (0.26 ) 0.10 (0.19 ) Net earnings $ 0.31 $ 0.71 $ 1.85 $ 2.84 Diluted earnings per common share: Earnings from continuing operations $ 0.29 $ 0.86 $ 1.71 $ 2.68 Earnings (loss) from discontinued operations 0.02 (0.20 ) 0.09 (0.16 ) Net earnings $ 0.31 $ 0.66 $ 1.80 $ 2.52 5 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2007 December31, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 178,268 $ 315,265 Accounts receivable from non-affiliates 147,608 185,083 Accounts receivable from affiliates 17,199 16,960 Inventories 157,563 174,681 Prepaid expenses and other 17,387 18,154 Current assets from discontinued operations 17,949 — Total current assets 535,974 710,143 Investment in unconsolidated affiliates 46,828 53,834 Property and equipment – at cost: Land and buildings 51,785 57,820 Aircraft and equipment 1,139,781 1,399,044 1,191,566 1,456,864 Less
